FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RIGOBERTO MARTINEZ-ROMERO,                        No. 09-72780
aka Rigoberto Martinez,
                                                  Agency No. A029-168-480
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Rigoberto Martinez-Romero, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s (IJ) decision denying his application for withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal and protection under the Convention Against Torture (CAT). Our

jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.

      Petitioner conceded at the hearing before the IJ that he was ineligible for

asylum due to an admitted prior aggravated felony conviction. Because he elected

not to pursue his asylum claim before the IJ, we do not address his asylum claim

on appeal. See 8 U.S.C. § 1252(d)(1).

      Substantial evidence supports the Board’s denial of withholding of removal

because Martinez-Romero failed to show his alleged persecutors threatened him on

account of a protected ground. His fear of future persecution based on an actual or

imputed anti-gang or anti-crime opinion is not on account of the protected ground

of either membership in a particular social group or political opinion. Ramos

Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). Likewise, perceived wealth is not

a protected ground. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir.

2010); see Ochoa v. Gonzales, 406 F.3d 1166, 1171 (9th Cir. 2005) (observing that

recognizing major segments of population as a social group would be tantamount

to extending refugee status to every alien displaced by general conditions of unrest

or violence in home country); Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)




                                          2                                     09-72780
(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”)

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Martinez-Romero did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           3                                    09-72780